UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4246


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

OMAR FABIAN VALDES GUALTERO, a/k/a Gordo,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:13-cr-00310-GBL-2)


Submitted:   November 17, 2015            Decided:   November 19, 2015


Before SHEDD, DUNCAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edwin S. Booth, SHUTTLEWORTH, RULOFF, SWAIN, HADDAD & MORECOCK,
P.C., Virginia Beach, Virginia; Maureen Leigh White, Richmond,
Virginia; for Appellant.     Michael Phillip Ben’Ary, Assistant
United States Attorney, Alexandria, Virginia; Stacey Kyle Luck,
Special   Counsel,   UNITED   STATES  DEPARTMENT   OF  JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Omar       Fabian    Valdes     Gualtero           appeals     his       conviction       and

sentence        for      aiding      and        abetting          the     murder          of    an

internationally          protected    person,           in   violation         of    18   U.S.C.

§§ 2,      1116(a)        (2012),         and       conspiracy            to        kidnap     an

internationally          protected    person,           in   violation         of    18   U.S.C.

§ 1201(c) (2012).          On appeal, counsel for Valdes Gualtero filed

a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

asserting that there are no meritorious issues for appeal and

acknowledging Valdes Gualtero’s waiver of appellate rights but

questioning       the    application       of       a   sentencing        enhancement          for

obstruction of justice.             Valdes Gualtero has not filed a pro se

supplemental brief despite notice of his right to do so.                                       The

Government has moved to dismiss the appeal as barred by the

appellate waiver included in Valdes Gualtero’s plea agreement.

     Pursuant to a plea agreement, a defendant may waive his

appellate rights under 18 U.S.C. § 3742 (2012).                                United States

v. Archie, 771 F.3d 217, 221 (4th Cir. 2014), cert. denied, 135

S. Ct. 1579 (2015).               A waiver will preclude an appeal of “a

specific issue if . . . the waiver is valid and the issue being

appealed is within the scope of the waiver.”                            Id.    A defendant’s

waiver     is     valid      if      he     agreed           to    it     “knowingly           and

intelligently.”           United States v. Manigan, 592 F.3d 621, 627



                                                2
(4th Cir. 2010).        Whether a defendant validly waived his right

to appeal is a question of law that we review de novo.                      United

States v. Copeland, 707 F.3d 522, 528 (4th Cir. 2013).

       Upon review of the plea agreement and the transcript of the

Fed. R. Crim. P. 11 hearing, we conclude that Valdes Gualtero

knowingly    and   voluntarily        waived    his    right    to    appeal     his

conviction and sentence.            The sentencing claim raised on appeal

clearly falls within the scope of this broad waiver.                   Therefore,

we grant the motion to dismiss and dismiss Valdes Gualtero’s

appeal.     We have reviewed the entire record in accordance with

Anders and have found no meritorious issues for appeal outside

the scope of the waiver.

       This court requires that counsel inform Valdes Gualtero, in

writing,    of   the   right   to    petition    the   Supreme    Court     of   the

United States for further review.               If Valdes Gualtero requests

that   a   petition    be   filed,    but   counsel    believes      that   such   a

petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.                     Counsel’s motion

must state that a copy thereof was served on Valdes Gualtero.




                                        3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   4